  Case 2:19-cv-00209-JRG Document 1 Filed 06/03/19 Page 1 of 18 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

                                                )
 THE HILLMAN GROUP, INC.,                       )
                                                )
                Plaintiff,                      )
                                                )
                v.                              )          Civil Action No. 2:19-cv-00209
                                                )
 KEYME, INC.,                                   )          JURY TRIAL DEMANDED
                                                )
                Defendant.                      )
                                                )
                                                )
                                                )

                       COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff The Hillman Group, Inc. (“Hillman”), files this complaint for patent infringement

against Defendant KeyMe, Inc. (“KeyMe”) under 35 U.S.C. § 271. Hillman hereby alleges as

follows:

                                            PARTIES

       1.      Plaintiff Hillman is a corporation organized and existing under the laws of

Delaware that maintains its principal place of business at 10590 Hamilton Avenue, Cincinnati,

Ohio 45231.

       2.      Hillman is engaged in the business of providing a variety of products and services

for the retail industry, with a focus on the hardware and home improvement businesses. Hillman’s

products include a variety of key duplication machines, including its FastKey, Minute Key, and

KeyKrafter key duplication machines. Hillman deploys its key duplication machines in this

judicial district and throughout the United States.
  Case 2:19-cv-00209-JRG Document 1 Filed 06/03/19 Page 2 of 18 PageID #: 2




       3.      On information and belief, Defendant KeyMe is a corporation organized and

existing under the laws of Delaware that maintains its principal place of business at 247 West 36th

Street, Floor 2, New York, New York 10018.

       4.      On information and belief, KeyMe provides self-service key duplication kiosks to

the retail industry and regularly conducts business throughout the United States, including within

this judicial district, by placing these kiosks in retail locations. On information and belief, KeyMe

derives revenue from the sale of the keys duplicated in the KeyMe kiosks to consumers.

                                 JURISDICTION AND VENUE

       5.      Hillman realleges, and incorporates in full herein, each preceding paragraph.

       6.      This action arises under the patent laws of the United States, 35 U.S.C. §§ 100, et

seq., including 35 U.S.C. § 271, and this Court has jurisdiction over the subject matter of this

action under 28 U.S.C. §§ 1331 and 1338(a).

       7.      This Court has personal jurisdiction over KeyMe because, on information and

belief, KeyMe purposely avails itself of the privilege of doing business in the Eastern District of

Texas and/or derives substantial revenue from goods and services provided to individuals in this

district, including via the deployment of KeyMe key duplication kiosks.

       8.      On information and belief, KeyMe has deployed at least twenty of its infringing

KeyMe kiosks in this judicial district.

       9.      Venue is proper in this judicial district under 28 U.S.C. §§ 1391 and/or 1400(b)

because, on information and belief, KeyMe has committed acts of patent infringement within the

Eastern District of Texas and has multiple regular and established places of business in this district

by way of its twenty or more key duplication kiosks in this district.



                                                -2-
  Case 2:19-cv-00209-JRG Document 1 Filed 06/03/19 Page 3 of 18 PageID #: 3




          10.   More than one hundred Hillman FastKey, Minute Key, and KeyKrafter key

duplication machines are deployed in the Eastern District of Texas.

          11.   Hillman also maintains three manufacturing and distribution facilities located

within the Eastern District of Texas, totaling more than 368,000 square feet of commercial real

estate.

                                    THE PATENTS-IN-SUIT

          12.   Hillman realleges, and incorporates in full herein, each preceding paragraph.

          13.   The U.S. Patent and Trademark Office (“PTO”) issued U.S. Patent No. 8,979,446

(“the ’446 patent”) on March 17, 2015, entitled “Fully Automatic Self-Service Key Duplicating

Kiosk.” The ’446 patent identifies Daniel Freeman as the inventor of the claimed subject matter.

A true and correct copy of the ’446 patent is attached hereto as Exhibit A.

          14.   Hillman is the owner of the ’446 patent by virtue of assignment and has the right to

enforce it.

          15.   The PTO issued U.S. Patent No. 9,914,179 (“the ’179 patent”) on March 13, 2018,

entitled “Self Service Key Duplicating Machine with Automatic Key Model Identification

System.” The ’179 patent identifies Daniel Freeman and Ari Freeman as the inventors of the

claimed subject matter. A true and correct copy of the ’179 patent is attached hereto as Exhibit B.

          16.   Hillman is the owner of the ’179 patent by virtue of assignment and has the right to

enforce it.

                                THE INFRINGING PRODUCTS

          17.   Hillman realleges, and incorporates in full herein, each preceding paragraph.

          18.   On information and belief, KeyMe markets a self-service key duplicating kiosk that

it has introduced into interstate commerce under one or more trade names, including but not limited

                                                -3-
  Case 2:19-cv-00209-JRG Document 1 Filed 06/03/19 Page 4 of 18 PageID #: 4




to the “KeyMe” or “Locksmith in a Box” kiosks (collectively, “the Infringing Products”).

Attached to this Complaint as Exhibit C is a printout of a KeyMe website

(https://blog.key.me/key-copying-kiosk-technology-update/; last visited May 31, 2019), showing

examples of the Infringing Products.

        19.     On information and belief, KeyMe has marketed, sold, offered for sale, and/or

provided the Infringing Products to various retailers throughout the United States and this judicial

district, including but not limited to 7-Eleven, Bed Bath & Beyond, Rite Aid, Albertson’s, Kmart,

Safeway, Sears, Mall of America, Giant Eagle, Ralphs, Kroger, Vons, and Tom Thumb, and is

continuing to do so. Attached to this Complaint as Exhibit D is a printout of a KeyMe website

(https://www.key.me; last visited May 19, 2019) instructing consumers to “find us at these fine

retailers.”

                     KEYME’S INFRINGEMENT OF THE ’446 PATENT

        20.     Hillman realleges, and incorporates in full herein, each preceding paragraph.

        21.     KeyMe, via the Infringing Products, has infringed, infringes, and will infringe

multiple claims of the ’446 patent, including at least claim 22.

        22.     The ’446 patent is directed generally to “self-service kiosk[s] for duplicating keys.”

See Exhibit A at col. 21, l. 10 – col. 30, l. 53.

        23.     The ’446 patent was previously asserted against KeyMe by the former owner of the

’446 patent, Minute Key, Inc., in a litigation captioned Minute Key, Inc. v. KeyMe, Inc., Civil

Action No. 0:15-cv-01599-JNE-KMM, in the United States District Court for the District of

Minnesota (“the Minnesota Action”). KeyMe was served with the complaint in the Minnesota

Action on March 30, 2015. See Exhibit E (returned summons in the Minnesota Action indicating

service by Minute Key on KeyMe’s Delaware agent).
                                                    -4-
  Case 2:19-cv-00209-JRG Document 1 Filed 06/03/19 Page 5 of 18 PageID #: 5




       24.     The parties to the Minnesota Action filed a stipulation of voluntary dismissal for

all claims and defenses in the Minnesota Action on February 24, 2017. See Exhibit F (copy of

joint stipulation). The Minnesota court dismissed the Minnesota Action without prejudice on

March 2, 2017, in an order filed on the record on March 3, 2017. Exhibit G (copy of dismissal

order). No determination was made regarding the validity or enforceability of the ’446 patent, or

the infringement of any claim of the ’446 patent by KeyMe during the Minnesota Action.

       25.     During the pendency of the Minnesota Action, Hillman filed an inter partes review

(“IPR”) petition with the PTO’s Patent Trial and Appeal Board (“PTAB”) seeking invalidation of

selected claims of the ’446 patent. The case was assigned control number IPR2015-01154.

Hillman’s petition was filed on May 7, 2015. Hillman’s petition sought to invalidate only a portion

of the claims of the ’446 patent, on grounds of obviousness in view of the prior art.

       26.     The PTAB instituted review based on Hillman’s IPR petition on November 16,

2015. On November 14, 2016, the PTAB issued its final written decision, and found claims 1, 7,

8, 11, 12, 15–18, 20, 23–26, 31, 32, 38, 39, 42, 43, 46–49, 51, 54–58, 64, 65, 68, 69, 72, 74, 76,

79–84, 90, 91, 94, 95, 98, 100, and 104–108 of the ’446 patent to be unpatentable.

       27.     The PTO officially cancelled claims 1, 7, 8, 11, 12, 15–18, 20, 23–26, 31, 32, 38,

39, 42, 43, 46–49, 51, 54–58, 64, 65, 68, 69, 72, 74, 76, 79–84, 90, 91, 94, 95, 98, 100, and 104–

108 of the ’446 patent via an “Inter Partes Review Certificate” dated February 20, 2018.

       28.     The claims of the ’446 patent that were not at issue in IPR2015-01154, namely

claims 2–6, 9, 10, 13, 14, 19, 21, 22, 27–30, 33–37, 40, 41, 44, 45, 50, 52, 53, 59–63, 66, 67, 70,

71, 73, 75, 77, 78, 85–89, 92, 93, 96, 97, 99, and 101–103 remain valid and enforceable.

       29.     Hillman subsequently acquired Minute Key and became the owner of the

’446 patent.
                                               -5-
  Case 2:19-cv-00209-JRG Document 1 Filed 06/03/19 Page 6 of 18 PageID #: 6




       30.     Claim 22 of the ’446 patent depends from independent claim 1, which means that

claim 22 includes all the recitations of claim 1.

       31.     Claim 1 of the ’446 patent recites:

               A self-service kiosk for duplicating keys, comprising:
               a kiosk housing having a customer interface configure[d] to receive payment from
       a customer for the purchase of at least one duplicate of the customer’s key,
               a key-receiving entry in said housing configured to receive at least a portion of the
       customer’s key to be duplicated, wherein the key-receiving entry blocks insertion of the
       head of an inserted key so that only the blade of an inserted key extends into the kiosk
       housing,
               a key analysis system within said housing configured to analyze the blade of a key
       inserted in said key-receiving entry to determine whether the inserted key matches one of
       a group of preselected key types and, if so, which preselected key type is matched,
               a key blank magazine within said housing configured to store key blanks for each
       of said preselected key types,
               a key blank extraction system configured to extract from said magazine a key
       blank for the preselected key type matched by the blade of said key inserted in said key-
       receiving entry,
               a key duplicating system within said kiosk configured to replicate the tooth
       pattern of the blade of said key inserted in said key-receiving entry, on the blade of said
       extracted key blank, and
               a key-removal exit in said housing providing customer access to the key with the
       replicated tooth pattern for removal from the kiosk.

       32.     Claim 22 of the ’446 patent recites:

              The self-service kiosk of claim 1 in which said kiosk has a front panel that
       includes a guard adjacent said key-receiving entry to protect the head of a key protruding
       from said entry from accidental contact.

       33.     KeyMe has described the Infringing Products as “self-service key copying kiosks.”

See Exhibit H at 3 (website stating “Find our self-service key copying kiosks in retailers like Bed

Bath & Beyond, Rite Aid and 7-Eleven”; https://blog.key.me/24-hour-locksmith-near-you/; last

visited May 19, 2019).

       34.     On information and belief, the Infringing Products include a kiosk housing with a

customer interface. KeyMe has encouraged customers on its website to “try out KeyMe’s


                                                -6-
  Case 2:19-cv-00209-JRG Document 1 Filed 06/03/19 Page 7 of 18 PageID #: 7




touchscreen today!” See Exhibit I at 3 (https://blog.key.me/how-will-the-touchscreen-evolve-in-

2017/; last visited May 19, 2019). On information and belief, the Infringing Products accept

payment at the kiosk via the customer interface.

       35.     On information and belief, the Infringing Products include a key-receiving entry in

the kiosk housing configured to receive at least a portion of a customer’s key to be duplicated. See

Exhibit J at 1 (snapshot of website showing a KeyMe kiosk with a key-receiving entry surrounded

by the instruction “INSERT KEY”; https://key.me; last visited May 19, 2019); Exhibit K at 2

(same; https://blog.key.me/how-our-key-copying-machines-learn/; last visited May 19, 2019). On

information and belief, the key-receiving entry blocks insertion of the head of an inserted key so

that only the blade of the inserted key extends into the kiosk housing.

       36.     On information and belief, the Infringing Products include a key analysis system

within the kiosk housing configured to analyze the blade of a key inserted into the key-receiving

entry. See id. at 1-2 (“When scanning and digitally decoding your house keys, our kiosks use two

primary processes that mirror how the human brain functions – computer vision and neural

networks. Our computer vision technology allows the kiosk to scan and recognize your key using

multiple cameras in a process very similar to how facial recognition technology identifies a person

based on a digital image.          Based on preset algorithms, our key duplication kiosk

(http://www.key.me/kiosk) then generates a 3D image of the key’s teeth. When this image is

analyzed, the kiosk’s brain comes to life.”).

       37.     On information and belief, the Infringing Products utilize a key analysis system to

determine whether the inserted key matches one of a group of preselected key types and, if so,

which preselected key type is matched. See id. at 2 (“The key scan is then matched to existing

information on various key types that the kiosk has collected.”); see also Exhibit C at 1-2 (“While
                                                -7-
  Case 2:19-cv-00209-JRG Document 1 Filed 06/03/19 Page 8 of 18 PageID #: 8




a traditional locksmith crudely trace-cuts a key by sight, KeyMe kiosks can recall hundreds of

thousands of scans that came before and call upon these examples to quickly and accurately

identify a wider range of keys...”).

       38.     On information and belief, the Infringing Products contain a key blank magazine

within the kiosk housing configured to store key blanks for each of the preselected key types, and

a key blank extraction system configured to extract from said magazine a key blank for the

preselected key type matched by the blade of said key inserted in said key-receiving entry. The

Infringing Products must contain a storage magazine for key blanks within the kiosk housing,

because the Infringing Products do not require the user to insert a key blank from outside the kiosk

housing in order to duplicate a key. See Exhibit C at 2 (describing how at least some of the

Infringing Products “autonomously set itself up and start cutting keys without human

involvement.”).

       39.     On information and belief, the Infringing Products contain a key duplication system

configured to replicate the tooth pattern of the blade of the key inserted into the key-receiving

entry on the blade of a key blank extracted from within the system. See Exhibit K at 2 (“Based

on preset algorithms, our key duplication kiosk (http://www.key.me/kiosk) then generates a 3D

image of the key’s teeth.”); Exhibit L at 2 (snapshot of a KeyMe website stating “If you’re locked

out, all you need to do is locate the nearest KeyMe locksmith in a box and cut a duplicate key.

Our kiosks are equipped to print most common key types in just a few seconds.”

https://blog.key.me/locksmith-in-a-box-protects-you-from-lockouts/; last visited June 3, 2019);

see also Exhibit C at 2 (describing how at least some of the Infringing Products “autonomously

set itself up and start cutting keys without human involvement.”).



                                               -8-
  Case 2:19-cv-00209-JRG Document 1 Filed 06/03/19 Page 9 of 18 PageID #: 9




        40.     On information and belief, the Infringing Products contain a key-removal exit in

the kiosk housing providing the customer access to the key with the replicated tooth pattern for

removal from the kiosk. See Exhibit C at 1 (“Each machine can now track the full-cycle progress

of a key as it interfaces with our hardware and robotics and eventually drops into the customer’s

hand.”); see id. (photograph of one of the Infringing Products revealing a key-removal exit on the

lower left side of the front of the kiosk housing directly above “COPY KEYS”); see also Exhibit

M (screenshot of a video posted on KeyMe’s YouTube channel showing a newly-cut key blank

being dropped into the key-removal exit in the kiosk housing of one of the Infringing Products;

https://www.youtube.com/watch?v=NALboqLcZR8 at 0:14; last visited May 20, 2019).

        41.     On information and belief, the Infringing Products therefore meet each and every

limitation of claim 1 of the ’446 patent.

        42.     The Infringing Products include a front panel that contains the key-receiving entry.

See Exhibit K at 2 (photograph of one of the Infringing Products showing the key-receiving entry

in the center of the panel).

        43.     Within this front panel, on information and belief the Infringing Products contain

physical features that constitute a guard to protect the head of a key protruding from the key-

receiving entry from accidental contact. See Exhibit N (screenshot of a video posted on KeyMe’s

YouTube channel; https://www.youtube.com/watch?v=NALboqLcZR8 at 0:12; last visited May

20, 2019).

        44.     On information and belief, the Infringing Products therefore meet each and every

limitation of at least claim 22 of the ’446 patent, which also contains each and every limitation of

claim 1.

                    KEYME’S INFRINGEMENT OF THE ’179 PATENT
                                                -9-
 Case 2:19-cv-00209-JRG Document 1 Filed 06/03/19 Page 10 of 18 PageID #: 10




       45.     Hillman realleges, and incorporates in full herein, each preceding paragraph.

       46.     KeyMe, via the Infringing Products, has infringed, infringes, and will infringe

multiple claims of the ’179 patent, including at least claim 9.

       47.     The ’179 patent is directed generally to “method[s] of duplicating a key” and “key

duplication machine[s].” See Exhibit B at col. 17, l. 24 – col. 20, l. 26.

       48.     Claim 9 of the ’179 patent recites:

               A key duplicating machine comprising:
               a storage housing configured to store key blanks of different cross-sectional
       profiles;
               a blade cross-section detector configured to automatically detect a cross-sectional
       profile of a master key;
               a blank loading system configured to automatically select, from among the different
       stored key blanks, a key blank whose cross-sectional profile matches the automatically-
       detected cross-sectional profile of the master key; and
               a key cutting system configured to cut the selected key blank to duplicate a key
       tooth pattern of the master key.

       49.     As discussed above, KeyMe has described the Infringing Products as “self-service

key copying kiosks,” i.e. key duplication machines. See Exhibit H at 3 (website stating “Find our

self-service key copying kiosks in retailers like Bed Bath & Beyond, Rite Aid and 7-Eleven”;

https://blog.key.me/24-hour-locksmith-near-you/; last visited May 19, 2019).

       50.     As discussed above, on information and belief, the Infringing Products contain a

storage magazine configured to store key blanks of different cross-sectional profiles, and a blank

loading system configured to automatically select an appropriate key blank that matches the cross-

sectional profile of the master key to be duplicated. The Infringing Products must contain a storage

magazine for key blanks within the kiosk housing, because the Infringing Products do not require

the user to insert a key blank from outside the kiosk housing in order to duplicate a key. See




                                               - 10 -
 Case 2:19-cv-00209-JRG Document 1 Filed 06/03/19 Page 11 of 18 PageID #: 11




Exhibit C at 2 (describing how at least some of the Infringing Products “autonomously set itself

up and start cutting keys without human involvement.”).

       51.     On information and belief, the Infringing Products contain a blade cross-section

detector configured to automatically detect a cross-sectional profile of a master key. KeyMe

described its identification technology in a patent application filed on January 4, 2013 which later

issued as U.S. Patent No. 8,682,468:

       More generally, key detector 106 can detect geometric information about a key.
       For example, key detector 106 can detect the dimensions of a key (e.g., length,
       width, height, profile, shoulder shape, etc.) and features of the key. Examples of
       features of the key can include, but are not limited to, a bitting pattern,
       protuberances, dimples, voids, grooves, a milling profile, a milling pattern of the
       key from one or more side views, a milling pattern of the key from a front view
       (e.g., looking from the tip of the key toward the head of the key), etc.

Exhibit O at col. 4, ll. 12-21.

       52.     Figure 6 of the KeyMe ’468 patent illustrates KeyMe’s use of a cross-sectional

profile of a master key:




                                               - 11 -
 Case 2:19-cv-00209-JRG Document 1 Filed 06/03/19 Page 12 of 18 PageID #: 12




Id. at 8 (FIG. 6).

        53.     Figure 12 of the KeyMe ’468 patent provides further evidence that determining the

cross-sectional profile of the master key is critical for KeyMe’s identification of an appropriate

key blank. Figure 12 depicts KeyMe’s use of the cross-sectional profile to assist its machines in

detecting and retrieving a key blank whose cross-sectional profile matches that of the master key:




Id. at 15 (FIG. 12); see also id. at col. 6, ll. 31-37 (“In some embodiments, each magazine can

contain an inventory of multiple key types so that the number of magazines does not restrict the

number of key types which can be accommodated in a kiosk. An illustrative example is shown in

FIG. 12. In this embodiment, a key type detection method (e.g., optical imaging), can be used to

identify the location of a given blank type within a magazine.”)

                                              - 12 -
 Case 2:19-cv-00209-JRG Document 1 Filed 06/03/19 Page 13 of 18 PageID #: 13




       54.     On information and belief, this subject matter disclosed in KeyMe’s patent

application is embodied within the Infringing Products, and the cross-section detecting features

described in the patent application are available for use as part of the key identification and

duplication process. KeyMe has represented in press releases that its key duplication kiosks

contain its patented key identification technology. See Exhibit P at 1 (April 15, 2014 KeyMe

press release stating “Through KeyMe's patented technology, customers can scan keys with their

smartphone        and       receive       perfect        duplicates      in       the       mail.”;

http://www.prweb.com/releases/2014/04/prweb11764747.htm/; last visited June 3, 2019); Exhibit

Q at 2 (May 2, 2018 KeyMe press release stating “KeyMe kiosks employ a sophisticated and

patented combination of artificial intelligence, computer vision, and robotics, which safely and

effectively    eliminate       human    error       in   the    key     duplication     process.”;

https://www.prnewswire.com/news-releases/keyme-advances-national-expansion-of-key-

duplication-services-300641032.html; last visited June 3, 2019).

       55.     On information and belief, KeyMe detects the cross-sectional profile of an existing

key and employs that information during the key identification and duplication processes, in order

to identify the existing key and an appropriate matching key blank. This is further supported by

KeyMe’s mobile phone app, which requires the customer to capture photographs of both sides of

the customer’s existing key before submission to the KeyMe system. See Exhibit R (progressive

screen captures from KeyMe’s mobile app during the course of a key identification task showing

prompts to the user to capture one photograph of one side of the existing key, then instructing the

user to flip the existing key over and capture another photograph of the other side of the key; app

last accessed May 19, 2019).



                                                - 13 -
 Case 2:19-cv-00209-JRG Document 1 Filed 06/03/19 Page 14 of 18 PageID #: 14




       56.     As discussed above, on information and belief, the Infringing Products contain a

key cutting system configured to cut the selected key blank to duplicate a key tooth pattern of the

master key.    See Exhibit K at 2 (“Based on preset algorithms, our key duplication kiosk

(http://www.key.me/kiosk) then generates a 3D image of the key’s teeth.”); Exhibit L at 2 (“If

you’re locked out, all you need to do is locate the nearest KeyMe locksmith in a box and cut a

duplicate key. Our kiosks are equipped to print most common key types in just a few seconds.

You can use the KeyMe app to locate the closest kiosk and cut a replica using only your

fingerprint.”); see also Exhibit C at 2 (describing how at least some of the Infringing Products

“autonomously set itself up and start cutting keys without human involvement.”).

       57.     On information and belief, the Infringing Products therefore meet each and every

limitation of at least claim 9 of the ’179 patent.

                                           COUNT I
                           (Infringement of U.S. Patent No. 8,979,446)

       58.     Hillman realleges, and incorporates in full herein, each preceding paragraph.

       59.     KeyMe, alone or through its agents and/or intermediaries, directly infringes at least

one claim of the ’446 patent either literally or under the doctrine of equivalents, by manufacturing,

using, offering to sell, selling, and/or providing products and/or services that infringe the ’446

patent in the United States, including the Infringing Products.

       60.     As such, KeyMe has infringed, is infringing, and will infringe the ’446 patent, either

literally or under the doctrine of equivalents, in violation of 35 U.S.C. § 271(a).

       61.     KeyMe had actual knowledge of the ’446 patent by no later than March 30, 2015,

when it was served with the complaint in the Minnesota Action.




                                                - 14 -
 Case 2:19-cv-00209-JRG Document 1 Filed 06/03/19 Page 15 of 18 PageID #: 15




          62.   Accordingly, KeyMe’s infringement of the ’446 patent is willful, and Hillman is

entitled to enhanced damages.

          63.   Hillman has been damaged, in an amount yet to be determined, by KeyMe’s acts of

infringement and will continue to be damaged by such acts in the future.

          64.   Hillman seeks damages in an amount adequate to compensate Hillman for KeyMe’s

infringement and a permanent injunction barring KeyMe from further infringement of the ’446

patent.



                                          COUNT II
                           (Infringement of U.S. Patent No. 9,914,179)

          65.   Hillman realleges, and incorporates in full herein, each preceding paragraph.

          66.   KeyMe, alone or through its agents and/or intermediaries, directly infringes at least

one claim of the ’179 patent, either literally or under the doctrine of equivalents, by manufacturing,

using, offering to sell, selling, and/or providing products and/or services that infringe the ’179

patent in the United States, including the Infringing Products.

          67.   As such, KeyMe has infringed, is infringing, and will infringe the ’179 patent, either

literally or under the doctrine of equivalents, in violation of 35 U.S.C. § 271(a).

          68.   KeyMe has induced, is inducing, and will induce the infringement of at least one

claim of the ’179 patent. As such, KeyMe has infringed, is infringing, and will infringe the ’179

patent, either literally or under the doctrine of equivalents, in violation of 35 U.S.C. § 271(b).

          69.   KeyMe has contributed, is contributing, and will contribute to the infringement of

at least one claim of the ’179 patent. As such, KeyMe has infringed, is infringing, and will infringe




                                                - 15 -
 Case 2:19-cv-00209-JRG Document 1 Filed 06/03/19 Page 16 of 18 PageID #: 16




the ’179 patent, either literally or under the doctrine of equivalents, in violation of 35 U.S.C.

§ 271(c).

          70.   On July 19, 2017, KeyMe submitted an information disclosure statement (“IDS”)

to the PTO pursuant to its duty of candor to the PTO during prosecution of U.S. Patent Application

No. 15/273,347. See Exhibit S. On that IDS, KeyMe listed Minute Key U.S. Patent Publication

No. 2013/0017030. Id. at 1. That Minute Key reference, which is the publication of U.S. Patent

Application No. 13/622,036, is the direct parent of the ’179 patent, and they share the same

specification. By the time the July 19, 2017 KeyMe IDS was filed with the PTO, the application

that led to the ’179 patent had been pending for nearly eighteen months.

          71.   Upon information and belief, KeyMe had actual knowledge of the ’179 patent on

or about the ’179 patent’s issue date of March 13, 2018.

          72.   Accordingly, KeyMe’s infringement of the ’179 patent is willful, and Hillman is

entitled to enhanced damages.

          73.   Hillman has been damaged, in an amount yet to be determined, by KeyMe’s acts of

infringement and will continue to be damaged by such acts in the future.

          74.   Hillman seeks damages in an amount adequate to compensate Hillman for KeyMe’s

infringement and a permanent injunction barring KeyMe from further infringement of the ’179

patent, from inducing others to infringe the ’179 patent, and from contributorily infringing the ’179

patent.

                                DEMAND FOR TRIAL BY JURY

          75.   Hillman demands a trial by jury on all issues so triable.



                                     PRAYER FOR RELIEF
                                           - 16 -
 Case 2:19-cv-00209-JRG Document 1 Filed 06/03/19 Page 17 of 18 PageID #: 17




       WHEREFORE, Hillman respectfully requests the following relief from this Court:

           A.      That the Court adjudge and decree that KeyMe has infringed and is infringing,

inducing others to infringe, and/or is contributorily infringing one or more claims of the ’446

and ’179 patents, either literally or under the doctrine of equivalents;

           B.      That the Court enter a permanent injunction pursuant to 35 U.S.C. § 283

enjoining KeyMe, its officers, employees, agents, and all others acting in active concert or

participation with them from further acts that infringe the ’446 and ’179 patents;

           C.      That the Court determine the amount of damages pursuant to 35 U.S.C. § 284

that are adequate to compensate Hillman for KeyMe’s past, continuing, and future infringement

of the ’446 and ’179 patents, and enter judgment for Hillman in the amount of its damages, plus

interest and the cost of this action pursuant to 28 U.S.C. § 1920;

           D.      That the Court award Hillman enhanced damages under 35 U.S.C. § 284 for

KeyMe’s willful infringement of the ’446 and ’179 patents;

           E.      That the Court enter an order that this case be adjudged and decreed exceptional

pursuant to 35 U.S.C. § 285, and that Hillman be awarded its reasonable attorneys’ fees; and

           F.      That the Court award Hillman any further and additional relief as it deems just

and proper.




                                                - 17 -
Case 2:19-cv-00209-JRG Document 1 Filed 06/03/19 Page 18 of 18 PageID #: 18




June 3, 2019                        Respectfully submitted,

                                    /s/Eric H. Findlay
                                    Eric H. Findlay (Bar No. 00789886)
                                    FINDLAY CRAFT, P.C.
                                    102 North College Avenue, Suite 900
                                    Tyler, TX 75702
                                    (903) 534-1100
                                    (903) 534-1137 (fax)
                                    efindlay@findlaycraft.com

                                    Of Counsel:

                                    Christopher P. Isaac (pro hac vice to be submitted)
                                    Ryan P. O’Quinn (pro hac vice to be submitted)
                                    FINNEGAN, HENDERSON, FARABOW, GARRETT &
                                    DUNNER, L.L.P.
                                    11955 Freedom Drive
                                    Reston, VA 20190
                                    (571) 203-2700
                                    (202) 208-4400 (fax)
                                    chris.isaac@finnegan.com
                                    oquinnr@finnegan.com

                                    Attorney for Plaintiff
                                    The Hillman Group, Inc.




                                   - 18 -
